           Case 1:21-cv-03006-CM Document 4 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD GRAVES,

                             Plaintiff,

                    -against-
                                                                   21-CV-3006 (CM)
THE UNITED STATES GOVERNMENT;
                                                     ORDER DIRECTING PAYMENT OF FEES
BELLEVUE HOSPITAL, MENTAL HEALTH
                                                      OR IFP APPLICATION AND PRISONER
UNIT 11N; RIKERS ISLAND AMKC,
                                                               AUTHORIZATION
G.R.V.C; ATTICA MAXIMUM STATE
PRISON; SING SING MAXIMUM STATE
PRISON,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in the George R. Vierno Center on Rikers Island, brings this

action pro se. 1 To proceed with a civil action in this Court, a prisoner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. 2 See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore authorize the Court to withdraw these payments from his account by filing a “prisoner



       1
          Plaintiff originally filed this action in the United States District Court for the Eastern
District of New York. See Graves v. United States Gov’t, No. 21-CV-1787 (ENV) (E.D.N.Y. Apr.
6, 2021). By order dated April 6, 2021, Judge Eric N. Vitaliano transferred the action to this
Court. (ECF 2.)
       2
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:21-cv-03006-CM Document 4 Filed 04/09/21 Page 2 of 2




authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

filing fee from the prisoner’s account in installments and to send to the Court certified copies of

the prisoner’s account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

         Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $402.00 in fees or submit the attached IFP application and prisoner authorization. If Plaintiff

submits the IFP application and prisoner authorization, they should be labeled with docket

number 21-CV-3006 (CM). 3

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       April 9, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


         3
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failing to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and he must pay the filing fees at the time of filing any new federal civil action.

                                                  2
